COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER


Appellate case name: In re Sanni

Appellate case number: 01 - 1:t-00144-CV

Trial court case number: 2002-08930

Trial court: 309th District Court of Harris County

       Relator has filed a petition for a writ of mandamus. This court requests a response from
the real party in xnterest. See TEX. R. App. P. 52.4. The response, if any, is due March 7, 2013.


       It 1s SO ORDERED.

Judge’s signature:/s/Rebeca Huddle
                 [] Acting individually       [] Acting for the Court


Date: February 20, 2013